DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Claims 1-21 have been examined in this application.  This communication is a Final Rejection in response to Applicant’s “Amendment/Remarks” filed on 5/11/2021.  The Information Disclosure Statement (IDS) filed on 3/17/2021 has been acknowledged by the Office.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7, 9, 10, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 7,559,098 to He.
As per claim 1, He teaches:  A patient support apparatus (see Abstract: “motion control apparatus for a hospital bed”) comprising:
a support structure comprising a base (see Fig. 1-5, [1]: chassis), a patient support surface (although not shown, a support surface would be an inherent 
a pedal assembly (see Fig. 1-5, pedals [3,4,5]) coupled to the support structure (see Fig. 1-5, coupled via swing racks [31,41]) for selecting between a first state and a second state different from the first state (see col. 3, lines [1-18]: at least an “oriented state” or a “breaking status” are contemplated as being affecting by pressing on the pedals), and the pedal assembly comprising first and second pedals (see Fig. 1-5, pedal assembly comprises first pedal [3] and second pedal [4]), and
a pedal support (see annotated Figure 1 of He below), the first and second pedals mounted to the pedal support (see Fig. 1-5, first pedal [3] and second pedal [4] are mounted to pedal support via links, e.g. [31]),
wherein the first and second pedals are configured to pivot together in a first rotational direction relative to a respective pivot axis (see Fig. 1-5, axis extending along shaft [2]) to transition from the first state to the second state (see Figs. 1-2, in Figure 2, both pedals [3,4] are shown rotated downward with respect to [5] to place the wheel [12] in a breaking status), and the first and second pedals are configured to pivot together in a second rotational direction opposite the first rotational direction to transition from the second state to the first state (see Fig. 1, both pedals [3,4] are shown rotated upward and in line with pedal [5] to show a “free status”), and
wherein at least a distal portion of the first pedal is configured to pivot independently from the second pedal in the first rotational direction while remaining mounted to and coupled with the pedal support (see Fig. 4, first pedal [3] always remains coupled to “pedal support” as shown in annotated drawing below) when in the first state (see at least Fig. 4, first pedal [3] is shown rotated downward [first direction] and second pedal [4] stationary), and at least a distal portion of the second pedal is configured to pivot independently from the first pedal while remaining mounted to and coupled with the pedal support (see Fig. 5, second pedal [4] always remains coupled with “pedal support” as noted in annotated drawing below) in the second rotational direction when in the second state (see Fig. 4, second pedal [4] is shown rotated downwardly [first direction] with first pedal [4] stationary).

    PNG
    media_image1.png
    591
    840
    media_image1.png
    Greyscale


As per claim 2, He teaches all the limitations as described in the above rejection of claim 1, and additionally teaches:  further comprising a lock mechanism operably coupled between the pedal assembly and the at least one wheel, wherein each of the 
As per claim 7, He teaches all the limitations as described in the above rejection of claim 1, and additionally teaches:  wherein the pivot axes of the first and second pedals are coaxial with one another (see Fig. 1-5, both pedals [3,4] affect rotation of the same shaft [2] along the same axis which would be by definition, coaxial).
As per claim 9, He teaches all the limitations as described in the above rejection of claim 1, and additionally teaches: wherein the first pedal is biased in the second rotational direction (see at least Fig. 4, first pedal [3] is depressed downward).
As per claim 10, He teaches all the limitations as described in the above rejection of claim 1, and additionally teaches: wherein the second pedal is biased in the first rotational direction (see at least Fig. 4, second pedal [4] is held in an upward position).
As per claim 21, He teaches:  A patient support apparatus (see Abstract: “motion control apparatus for a hospital bed”) comprising:
a support structure comprising a base (see Fig. 1-5, [1]: chassis), a patient support surface (although not shown, a support surface would be an inherent aspect of a “hospital bed”), and at least one wheel (see Fig. 1-5, [12]: wheel module) to facilitate movement of the apparatus; and
a pedal assembly (see Fig. 1-5, pedals [3,4,5]) being coupled to the support structure (see Fig. 1-5, coupled via swing racks [31,41]) for selecting between a first state and a second state different from the first state (see col. 3, lines [1-18]: at least an “oriented state” or a “breaking status” are contemplated as being affecting by pressing on the pedals), and comprising a pedal support (see annotated Figure 1 of He above) and first and second pedals (see Fig. 1-5, pedal assembly comprises first pedal [3] and second pedal [4]) pivotally mounted about and coupled to and the pedal support (see Fig. 1-5, first pedal [3] and second pedal [4] are mounted to pedal support via links, e.g. [31]) for supporting the first and second pedals,
wherein the first and second pedals form a breakaway portion (see Fig. 1-5, middle pedal [5]) of the pedal assembly wherein the breakaway portion is operable to allow the first pedal or the second pedal to move away from an operating configuration without decoupling from the pedal support upon application of a force on the first pedal or the second pedal (see Figs 4-5, both first [3] and second [4] pedals are shown moving away, e.g. “breaking away” from middle pedal [5] while still being connected to “pedal support”) without the force causing transition between the first and second states (see col. 3, lines [8-18], see also col. 3, lines [1-15]: pedal [3] can be returned to the upward/first position while pedal [4] is depressed maintaining the second state [locked/orientated] wheel assemblies [12]).


Allowable Subject Matter
Claims 11-20 allowed.
Claims 3-6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Regarding independent claims 1 and 21, Applicant's arguments filed 6/30/2021 have been fully considered but they are not persuasive.  In regards to independent claims 1 and 21, Applicant initially argues that the prior art of He does not teach the claimed “pedal support” with first and second pedals further coupled to the pedal support.  The Examiner directs Applicant’s attention to the updated rejections above in view of a new interpretation of He that teaches the amended limitations of claims 1 and 21.
Applicant’s arguments, with respect to claims 11 and 17 have been fully considered and are persuasive.  The rejections under He have been withdrawn. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R HARE whose telephone number is (571)272-4420.  The examiner can normally be reached on MON-FRI 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




Sincerely,

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
7/12/2021